Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2/1/2021 is acknowledged.
Claims 1-16 and 21-24 are presented for examination and claims 17-20 are canceled. 

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1, 11 and 21.  Specifically, none of the prior art of record, especially closest prior art references Uchiyama et al. (US Patent No. 6,603,162 B1) and Ho et al. (US Patent No. 10,818,595 B2), teach the method comprising: forming one or more STI regions in a semiconductor substrate to define a first active region and a plurality of second active regions laterally surrounding the first active region, wherein the first active 
Dependent claims 2-10, 12-16 and 22-24 are allowable because they are dependent from one of allowable independent claims 1, 11 or 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/12/2021